The plaintiff's supplemental pleadings in this case do not purport to supply omissions or defects in the original petition or to introduce facts, as grounds for additional affirmative recovery, which occurred prior to the filing of the original petition. It set up the issuance of injunctions and their subsequent dissolution, and asked for judgment for resulting damages. Technically and in strict accordance with the prescribed court rules of this state governing pleadings, it is not permissible for a supplemental pleading to be filed and considered which sets up material facts, as grounds for additional recovery or additional cause of action, or as supplying defects which strengthen or reinforce the cause of action, and omitted in the preparation of the original pleading. That end must be attained and accomplished by an *Page 339 
amendment of the original petition. The distinction here stated, however, cannot, as I see it, be insisted upon and regarded, where, without abandoning his original cause of action, the plaintiff, by supplemental pleading, seeks to set up matters as distinct grounds for recovery which have occurred since the filing of his original petition. Pleading of such character is not included within the terms and intendment of Rule 15. As regard such new facts, the court, as within its authority and not in violation of the court rules, can properly treat such supplemental petition as pleading of a character sufficient to form the basis and support of a judgment for affirmative relief. The supplemental petition here is not absolutely a void irregularity against the prescribed court rules governing pleading. Brooks v. Kennedy (Tex.Civ.App.) 28 S.W.2d 214. Quoting, as applicable here, from Barnes v. Patrick, 105 Tex. 146, 146 S.W. 154, 155: "No technical rules of pleading can be allowed to defeat a right substantially alleged."
The terms of the two injunctions were broad enough to support a claim for damages as set up in the supplemental pleadings, and therefore the evidence in the case would have to be looked to to determine extent of damages.